


116 HRES 1003 IH: Expressing the sense of the House of Representatives regarding wasteful Pentagon spending and supporting cuts to the bloated defense budget.
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 1003
IN THE HOUSE OF REPRESENTATIVES

June 15, 2020
Ms. Lee of California (for herself, Mr. Pocan, Ms. Jayapal, Mr. Grijalva, Mrs. Watson Coleman, Mr. DeFazio, Mr. García of Illinois, Ms. Ocasio-Cortez, Mr. Huffman, Mr. Levin of Michigan, Ms. Tlaib, Ms. Schakowsky, Ms. Pressley, Mr. Blumenauer, Ms. Omar, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Expressing the sense of the House of Representatives regarding wasteful Pentagon spending and supporting cuts to the bloated defense budget.


Whereas Pentagon spending since 9/11 adjusted for inflation has increased by almost 50 percent; Whereas the United States has spent an estimated $6,000,000,000,000 on military operations since September 11, 2001, and has been at war constantly since then;
Whereas the Pentagon’s budget in fiscal year 2020 totaled $738,000,000,000, including for base and Overseas Contingency Operations; Whereas while Pentagon spending continues to rise, spending on diplomacy has stalled or been reduced, resulting in an overreliance on military action and insufficient use of diplomatic and other nonmilitary tools;
Whereas only one-third of discretionary spending is available for important domestic priorities that help reduce poverty and inequality, including public health, education, housing, energy, diplomacy, and others; Whereas the Pentagon failed its first ever agencywide audit in November 2018;
Whereas the Department of Defense spent nearly $1,000,000,000 in activities related to the 2018 audit and achieving an agencywide audit could take years if it is to ever achieve one, let alone pass; Whereas the audit revealed significant technology systems, security, and organizational deficiencies in the Department of Defense’s financial management systems;
Whereas the Pentagon’s first ever agencywide audit occurred nearly 30 years after the passage of the Chief Financial Officers Act of 1990, which established the requirement for annual audits of financial statements for Federal agencies; Whereas the Pentagon’s second agencywide audit in November 2019 uncovered 1,300 new deficiencies;
Whereas in 32 cases Pentagon contractors provided false information about their ownership and were accused or found guilty of price gouging, providing poor-quality goods and services, abusing programs intended for small businesses, and improperly disseminating sensitive information; Whereas the Pentagon continues to reveal high levels of waste and fraud, including, for example—
(1)the Pentagon awarded a $7,000,000 cloud-computing contract to a 1-person company; (2)the Defense Logistics Agency lost track of $800,000,000 in construction projects;
(3)last year, the Pentagon spent $4,600,000 on crab and lobster in an-end-of-the-year spree; and (4)the Pentagon had no way to track replacement parts for the $1,400,000,000,000 F–35 Joint Strike Fighter program;
Whereas the military budget accounts for more than half of all discretionary spending; Whereas according to the Government Accountability Office, the Department of Defense has more unheeded audit recommendations than any other agency;
Whereas it remains Congress’ intent to reduce defense waste, increase transparency, and reduce or eliminate poor management practices at the Department of Defense; Whereas Congress remains deeply concerned about the Department of Defense’s inability to achieve an unqualified audit opinion as it is the only Federal agency yet to pass one;
Whereas every hour taxpayers are paying $32,080,000 for total cost of wars since 2001, and these endless wars have not made Americans safer or brought democracy or stability to the Middle East, indeed they have further destabilized the region and show no sign of actually ending or achieving any of the long-ago stated goals; Whereas interviews with senior military leaders and other senior officials showed many believed the war in Afghanistan to be unwinnable and knowingly misled the public for years;
Whereas in addition to defense base spending in fiscal year 2020, Congress provided close to $72,000,000,000 for defense Overseas Contingency Operations, which has enabled continuing military actions and wars in several countries, without specific congressional authorization and many almost hidden from the American people; Whereas the Overseas Contingency Operations account functions as a make-war-easy budget gimmick, and has grown significantly to fund wars and military actions overseas, which Congress has yet to authorize;
Whereas the continual use of Overseas Contingency Operations funds, especially for the cost of enduring requirements rather than unexpected emergencies is the opposite of a contingency account and has resulted in less oversight, less transparency, and higher levels of waste;  Whereas $1,800,000,000,000 in appropriations has gone into the Overseas Contingency Operations account since 2001;
Whereas the Department of Defense transferred $6,100,000,000 in previously appropriated fiscal year 2019 department funds to build an unnecessary and immoral wall at the southern border and is planning to transfer an additional $7,200,000,000 in fiscal year 2020 appropriated funds for the wall; Whereas spending on sustaining and modernizing the excessively large United States nuclear arsenal is projected by the Congressional Budget Office at nearly $500,000,000,000 between fiscal years 2019 and 2028;
Whereas world military spending totaled more than $1,600,000,000,000 in 2015, with the United States accounting for 37 percent of the total; Whereas the United States spends more on defense spending than the next seven countries in the world, including China, Saudi Arabia, Russia, the United Kingdom, India, France, and Japan, combined;
Whereas the United States could save an estimated $350,000,000,000 per year by cutting defense spending on our endless wars and by cutting unnecessary and wasteful defense spending and would still be spending more on the military than China, Russia, Iran, and North Korea combined; Whereas despite concerns about depriving the troops of funding, half the military budget goes directly to military manufacturing corporations whose top five CEOs in 2016 averaged $19,000,000 in salaries, while 23,000 active-duty United States servicemembers and their families qualified for food stamps because their salaries are too low;
Whereas there have been significant deficiencies in the health and safety of housing for military families, including mold blooms, collapsed ceilings, exposed lead paint, and unsafe drinking water; Whereas in recent public opinion polls, a majority of Americans indicate they do not want Pentagon funding increases and a University of Maryland poll in July 2018 found that Republicans and Democrats alike would support large-scale Federal spending cuts to defense;
Whereas the Pentagon must realign its security mission, interests, and values to ensure our Nation is spending taxpayers’ dollars wisely and that our military spending does not distort our budget by maintaining a war economy, or encourage too frequent reliance on military rather than diplomatic options; Whereas any spending cuts to the Pentagon could be reinvested in other important domestic priorities to help reduce poverty and increase economic opportunity in communities across the country; and
Whereas the Pentagon could significantly decrease its spending by— (1)eliminating the Overseas Contingency Operations account and saving $68,800,000,000;
(2)closing 60 percent of foreign bases and saving $90,000,000,000; (3)ending wars and war funding and saving $66,000,000,000;
(4)cutting unnecessary weapons that are obsolete, excessive, and dangerous and saving $57,900,000,000; (5)cutting military overhead by 15 percent and saving $38,000,000,000;
(6)cutting private service contracting by 15 percent and saving $26,000,000,000; (7)eliminating the proposal for the Space Force and saving $2,600,000,000;
(8)ending use-it-or-lose-it contract spending and saving $18,000,000,000; (9)freezing operations and maintenance budget levels and saving $6,000,000,000; and
(10)reducing United States presence in Afghanistan by half and saving $23,150,000,000: Now, therefore, be it  That it is the sense of the House of Representatives that—
(1)Congress maintains that more money to the Pentagon does not buy us more security; (2)it remains Congress’ intent to reduce defense waste, increase transparency, and reduce or eliminate poor management practices at the Department of Defense;
(3)Congress can and should make significant cuts to the budget of the Pentagon while simultaneously improving support for the members of the Armed Forces, by reducing unnecessary spending and reinvesting in our troops; (4)Congress must exercise aggressive oversight to track and account for the money that is being spent and to ensure the Department of Defense follows through with performing annual audits, implementing recommendations, and achieving a clean audit as quickly as possible;
(5)Congress encourages the Department of Defense to complete its full audit before the end of the calendar year and report back to Congress immediately; (6)Congress encourages the Department of State and other agencies to use combined power of diplomacy, foreign assistance, and a strong and fair economy to ensure our Nation is safe;
(7)Congress supports the elimination of the Overseas Contingency Operations account which makes waging war too easy; and (8)Congress supports moves to reduce the priority given to war in our foreign policy and our current war-based national economy by using significant cuts, up to $350,000,000,000 as detailed above, from current budget plans, while using the funds to increase our diplomatic capacity and for domestic programs that will keep our Nation and our people safer.

